DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed 06/19/2020.
Claims 1-20 have been canceled.
Claims 21-34 are presented for examination.
Preliminary Amendments
Applicants preliminary amendment to the specification, Abstract and claims have been fully considered and are entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0341191 A1 issued to Boeing et al in view of US Publication No. 2014/0052421 A1 issued to Allen et al.
1-20. (Canceled)  
  
21. Boeing et al discloses a method, comprising: 
receiving, by at least one controller, sensor data of a first pumping station corresponding to a liquid being transported from the first pumping station (See: par [0047] determine operational parameters for some or all of the devices at the local pumping station in order to produce the requested output, once operating, the local controllers the local controllers may monitor, record, and utilize a variety of measurements for each of the devices at the local station that may be delivered from one or more sensors throughout the local station), wherein type and characteristics of the liquid being transported vary over time (See: par [0011] during operation of the local pumping station determining local pumping station characteristics of the pump and/or other devices at a series of predetermined times with the local controller….the local controller sending at least one set of the local pumping station characteristics to the remotely located central controller at predetermined time intervals, local pumping station characteristics may additionally be transmitted immediately upon the determination of the occurrence or possibility of the occurrence of a station event, the local pumping station characteristics may include at least one or more of the input flow rate to the pump, the output flow rate from the pump, the input power to the pump, the input fluid pressure to the pump, and the output fluid pressure from the pump); 
fluidly coupling the first pumping station to the second pumping station through a pipe- line (See: Abstract, fluid pumping system may include a central controller communicatively coupled with one or more local pumping stations connected with a fluid pipeline; par [0028] the system may optionally include additional local pumping stations or a plurality of local pumping station may coupled with a fluid pipeline, including inlet section and outlet section).
Boeing et al does not directly disclose predicting arrival of the liquid, by the at least one controller, at a second pumping station. However, Boeing et al discloses flow rate of each of the local pumping station (See: par [0032] each of the local pumping stations 110, 112, 114 should provide the required flow rate, local controllers may receive the instruction and individually determine the parameters by which the flow rate may produced by the local pumping stations…).
It would have been obvious to one of ordinary skill in the art to use the flow rate of each local pumping stations to predict arrival of the liquid from one station to the other. If the flow rate from one pumping station to the other predicted, then it is easier to predict the arrival of the liquid from one station to other because flow rate is directly related time.
executing one or more pump models, by the at least one controller, according to the sensor data to determine an optimal pumping configuration (See: par [0068] on-line hydraulic models attempt to solve an estimation and calibration optimization problems where a limited number of inputs…the data inputs provided to on-line hydraulic models are typically a small network of field measurements of hydraulic parameters (e.g. pressure and/or flow rate)); and 
operating one more pumps of the second pumping station, by the at least one controller, according to the optimal pumping configuration (See: par [0068] on-line hydraulic models attempt to solve an estimation and calibration optimization problem where a limited number of inputs are being used to calibrate a system comprised of thousands of unknowns, the data inputs provided to on-line hydraulic models are typically a small number of field measurements of hydraulic parameters (e.g. pressure and/or flow rate) taken at various sites across the network, because the hydraulic modelling is intended to run in an on-line manner, the input data may ideally be provided from all sites at consistent time steps (e.g. at hourly intervals)), 
wherein the predicting of the arrival of the liquid at the second pumping station is based at least on the sensor data, a timestamp of the sensor data and a model of the pipeline including a steady-state model and a transient hydraulic model of the pipeline (See: par [0045] the steady-state mode of EPAnet with updated boundary conditions of the system, and with the predicted DMFs as inputs, with the simulation outputs being nodal pressures and pipe flow rates; par [0047] the different (i.e. residuals) between modeled and observed pressures and flow rates at each time step, at sensor node; par [0051] as it can be observed the pressure trend is unsteady due to the dynamic/stochastic water consumption pattern variations and changes in the system operation).  
It would have been obvious before the effective filing date to combine water distribution modeling as taught by Allen et al to fluid pipeline system of Boeing et al would be to update predictions of the hydraulic states of urban water supply networks at regular time intervals (Allen et al, par [0013]).

22.  Boeing et al discloses the method of claim 21, wherein the at least one controller is a controller of a station control system of the second pumping station (See: par [0011] during operation of the local pumping station determining local pumping station characteristics of the pump and/or other devices at a series of predetermined times with the local controller….the local controller sending at least one set of the local pumping station characteristics to the remotely located central controller at predetermined time intervals, local pumping station characteristics may additionally be transmitted immediately upon the determination of the occurrence or possibility of the occurrence of a station event, the local pumping station characteristics may include at least one or more of the input flow rate to the pump, the output flow rate from the pump, the input power to the pump, the input fluid pressure to the pump, and the output fluid pressure from the pump).  

23.  Boeing et al discloses the method of claim 21, wherein the at least one controller is a controller of a control system that controls a plurality of pumping stations (See: par [0028] a central controller is a communication with one or more local controllers, such as local controller 115, in order to control the performance of one or more local pumping stations, such as pumping station, the system may optionally include additional local pumping stations, or a plurality of local pumping stations couple in series with a fluid pipeline).  

24.  Boeing et al discloses the method of claim 21, wherein the sensor data includes one or more of flow rate data, density data, viscosity data, or pressure data (See: par [0033] the pumping stations may be designed in order to provide 1, 2, 3, etc. up to a variable number of operating points, the operating points based on flow rate, pressure, or any other parameter).  

25. Boeing et al discloses the method of claim 21. 
Boeing et al does not disclose but Allen et al discloses wherein each of the one or more pump models is a digital twin model of a corresponding pump of the second pumping station (See: par [0026] the invention relates to the hydraulic modeling of a water distribution, such as that shown in Fig. 1A).  
It would have been obvious before the effective filing date to combine water distribution modeling as taught by Allen et al to fluid pipeline system of Boeing et al would be to update predictions of the hydraulic states of urban water supply networks at regular time intervals (Allen et al, par [0013]).

26.  Boeing et al discloses the method of claim 21, wherein the optimal pumping configuration is a configuration that uses the least energy to pump the liquid out of the second pumping station to a downstream pumping station at a given discharge pressure (See: par [0037] the controller may monitor flow rates to the station, pressures to the stations, energy consumption of each device, energy efficiency of each device, etc. among any other number of parameters and characteristics of the local pumping station and individual devices).  

27.  Boeing et al discloses the method of claim 21. 
Boeing does not disclose wherein the method is performed repeatedly or continuously.  
Allen et al discloses wherein the method is performed repeatedly or continuously (See: par [0037] the calibration parameters values repeats itself at each subsequent time step while the forecasting model inputs correspond to the correct outputs of previous iterations, thus improving the model performance over time).
It would have been obvious before the effective filing date to combine water distribution modeling as taught by Allen et al to fluid pipeline system of Boeing et al would be to update predictions of the hydraulic states of urban water supply networks at regular time intervals (Allen et al, par [0013]).

As per claims 28-34, The instant claims recite substantially same limitation as the above rejected claims 21-27, and therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/12/2022